DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14 and 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-19-21. Claims 28-33 have been examined.

Specification
The disclosure is objected to because of the following informalities: in paragraph 0021, line 2, the application number is missing after “U.S. Application No. “. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 is indefinite in that it is not clear if “in each cavity” refers to new cavities or to the cavities previously recited in line 5. Clarification is respectively requested.

Art of Record
The following prior art is made of record:  Yokoyama teaches a semiconductor carrier tape with indentions on wing-areas of the carrier tape for locking with cover tape 4. Carey teaches a carrier tape having an array of pockets, each pocket having an aperture. 

Allowable Subject Matter
Claim 28 and dependent claims 29-33m would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter: claim 28, the closest prior art of record to Huang teaches a method of manufacturing a carrier tape assembly. The method comprises thermoforming flexible substrate 102 to form elongated tape 100 having a central mounting portion interposed between opposing side portions and embossing (using mold or die) a linear array of cavities 104 along the central mounting portion of elongated tape 100 (Figs 1A and 1B; ¶s 0026-0028, 0037). Huang teaches securing an adhesive film (such as, for example, adhesive film 110 or 600) along at least the central mounting portion of elongated tape 100 (¶0054). With respect to claim 28, Huang does not teach forming, in each cavity 104, an indentation designed to interlock. Note that “a protruding feature along an outer surface of a semiconductor component” in the claim refers to a material used with the carrier tape assembly made by the claimed method and does not provide a patentable distinction to the claimed method. Thomas teaches a carrier tape assembly of a flexible substrate in the form of an elongated tape having a central mounting portion interposed between opposing side portions with a linear array of cavities along the central mounting portion of the elongated tape. Thomas teaches an indentation at the bottom of each cavity designed to interlock with nub 74 of a closure flap for each cavity (Figs 2, 4A, 4B and 4C with related discussion in reference). However, Huang in view of Thomas does not suggest forming, in each cavity of Huang, the indention of Thomas designed to interlock in that Thomas’s indentation is for a nub of a closure flap and Huang has an adhesive film along the central mounting portion.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745